Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Neu on 09/07/2021.

The application has been amended as follows: 
	Claim 9 is canceled.

ALLOWABLE CLAIMS 
Claims 1-5, 7, 8 and 10-12 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Joshi et al. (US 7,615,036), Greener et al. (US 7,982,087) and Lockwood et al. (US 7,896,864) fail to teach, suggest or render obvious the chamber wall including an annular lip extending internally into the chamber adjacent the flange.
Joshi et al. (US 7,615,036) discloses most of claimed limitations except for support structure comprising plurality of apertures.

Lockwood et al. (US 7,896,864) remedies this deficiency.
However, neither Joshi nor Greener and Lockwood teach or suggest the chamber waal including an annular lip extending internally into the chamber adjacent the flange. Therefore claims 1-5, 7, 8 and 10-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781